DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                               FOURTH DISTRICT

                         STEPHEN CARCIERI,
                             Appellant,

                                     v.

  KTVT MOTORS, LLC d/b/a TOYOTA OF DEERFIELD BEACH, and
            POMPANO AUTO INVESTORS I, LLC.,
                         Appellee.

                               No. 4D20-1453

                               [April 8, 2021]

   Appeal from the Circuit Court for the Seventeenth Judicial Circuit,
Broward County; Keathan B. Frink, Judge; L.T. Case No.
CACE16005946.

  Ben Murphey of Lawlor White & Murphey, LLP, Fort Lauderdale, for
appellant.

  Marlin K. Green and Sherman W. Jones, III of Brown Sims, Coral
Gables, for appellee.

PER CURIAM.

   Affirmed.

LEVINE, C.J., GROSS, and KLINGENSMITH, JJ., concur.

                           *          *          *

   Not final until disposition of timely filed motion for rehearing.